DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 10/25/2019.
Claims 1-20 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application 15/879702 under 35 U.S.C. 120 which claims benefit of prior-filed application 14690380 under 35 U.S.C. 120.

Information Disclosure Statement 
The information disclosure statements filed 03/26/2020, 03/26/2020, 03/26/2020, 08/17/2020, 10/20/2020, and 01/14/2021 have been received, considered as indicated, and placed on record in the file.

Abstract
The abstract of the disclosure is objected to because of the use of self-evident clauses. The first sentence of the Abstract reads "An artificial-intelligence based, authorization data processing system and method that use networked electronic computers are provided”. The abstract should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this . Correction is required.  See MPEP § 608.01(b).

Interpretation of Claim Terms
Petty transactions – petty transaction, e.g., under $250 (Specification [0062]). 
Substantial transactions – … the threshold-D transaction amount 348 is set at a higher level that would avoid denying substantial transactions to qualified accountholders, e.g., under $10,000, and yet not involve a great amount of risk because the accountholder's user devices are recognized and their instant transactional behavior is within their individual norms. (Specification [0069]).
Moderate transactions – e.g., under $2500 (Specification [0064]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in Claims 1-20 recites the limit (or an equivalent) "special processing”. However, the algorithm or steps/procedure for performing the claim limit functions involving a special processing are not explained at all or are not explained in sufficient detail to convey to one skilled in the art how to build and use the invention and that the applicant had possession of the claimed invention. As such, claims 1-20 and any claims which depend therefrom fail to comply with the written description requirement.
Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9, and 17 recites the limit (or an equivalent) "compute a fraud score for the authorization request based on assessment of the transaction data by a scoring model; generate a preliminarily declined decision for the authorization request based at least in part on the fraud score;”. However, the algorithm or steps/procedure for performing the claim limit functions involving the calculation of a fraud score are not explained at all or are not explained in sufficient detail to convey to one skilled in the art how to build and use the invention and that the applicant had .
Claims 6-8, 14, 16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6-8, 14, 16, and 20 recites the limit (or an equivalent) "locating user device information from the transaction data, obtaining account device information for the cardholder entity, determining that the user device information does not match the account device information”. However, the algorithm or steps/procedure for performing the claim limit functions involving the claim limits are not explained at all or are not explained in sufficient detail to convey to one skilled in the art how to build and use the invention and that the applicant had possession of the claimed invention. As such, claims 6-8, 14, 16, and 20 and any claims which depend therefrom fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The phrase “reduced risk” in claims 4-8, 12-16, 19, and 20 is a relative term which renders the claim indefinite.  The phrase “reduced risk” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP § 2173.05(b). As such, claims 4-8, 12-16, 19, and 20 and any claims which depend therefrom are indefinite.
Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 1-20 recites the claim limits involving “special processing”.  It is unclear from the claims what constitutes a “special processing”, the specification does not provide a definition for ascertaining the requisite degree or standard, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, claims 1-20 and any claims which depend therefrom are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of payment authorization without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an apparatus, independent claim 9 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps, and independent claim 17 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receive transaction data corresponding to an authorization request associated with a cardholder entity; compute a fraud score for the authorization request based on assessment of the transaction data by a scoring model;
generate a preliminarily declined decision for the authorization request based at least in part on the fraud score;
make a special processing determination for the cardholder entity based at least in part on prior transactions of the cardholder entity; and 
issue based at least in part on the special processing determination, a final decision for the authorization request”. 
Claim 9 comprises inter alia the functions or steps of “receive transaction data corresponding to an authorization request associated with a cardholder entity; compute a fraud score for the authorization request based on assessment of the transaction data by a scoring model;
generate a preliminarily declined decision for the authorization request based at least in part on the fraud score;

Claim 17 comprises inter alia the functions or steps of “receiving transaction data corresponding to an authorization request associated with a cardholder entity; computing a fraud score for the authorization request based on assessment of the transaction data by a scoring model;
generating a preliminarily declined decision for the authorization request based at least In part on the fraud score;
making a special processing determination for the cardholder entity based at least in part on prior transactions of the cardholder entity; and issuing based at least in part on the special processing determination, a final decision for the authorization request”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Payment authorization is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer (merchant point-of-sale device) performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0027-0029][0091]) and further see insignificant extra-solution activity MPEP § 
As for dependent claims 2-8, 10-16, and 18-20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of receiving and transmitting to and from the merchant point-of-sale device and computer. The merchant point-of-sale device  and computer in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/601226.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Interpretation - Intended Use or Intended Results
In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted as broadly as their terms reasonably allow. See MPEP § 2111.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988
F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Pruter, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969). See MPEP § 2111.

All claim limitations have been considered. Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art. The following language is interpreted as not further limiting the scope of the claimed invention. See MPEP 2106 II C.
Language in a method claim that states only the intended use or intended result, but the expression does not result in a manipulative difference in the steps of the claim. Language in a system claim that states only the intended use or intended result, but does not result in a structural difference between the claimed invention and the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim. Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Interpretation - Preamble
According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588,591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Interpretation – “Adapted to”, “Adapted for” “Capable of”, “Sufficient to”, “FOR” doing something, “TO do something”
Claim limitations that employ phrases of the type “Adapted to”, “Adapted for” “Capable of”, “Sufficient to” are typical of claim limitations which may not distinguish over prior art according to the principle.  It has been held that the recitation that an element is “adapted to” perform or is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. Additionally, claims which use the phrases of the type “FOR” doing something or “TO” do something does not positively recited that the functional limit is actually performed or has been performed, but only that function may occur (future tense). [see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation and 2111.04 ]. The claims are replete with statements of intended use. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.
 
Claim Interpretation – “Whereby” (or “Wherein”) Clauses
Use of the phrase "whereby" or "wherein". A “whereby” or “wherein” clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim [MPEP § 2111.04]. The claims are replete with statements of intended use. The examiner has attempted to identify 

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract idea of payment authorization, specifically whose involving “special processing” are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kennel (PGPub No. US 20140180974 A1) – teaches scoring of transactions associated with a profiling entity so as to determine risk associated with the transactions. Data characterizing at least one new transaction can be received. A latent dirichlet allocation (LDA) model trained on historical data can be obtained. Based on new words in the received data, the LDA model can update a topic probability mixture vector. Based on the updated topic probability mixture vector, numerical values of one or more predictive features can be calculated. Based on the numerical values of the one or more predicted features, the at least one transaction in the received data can be scored. Related apparatus, systems, techniques and articles are also described.
Scragg (PGPub No. US 20110016041 A1) – teaches provide a method to process a transaction. At least one risk factor associated with a consumer account can be triggered by the transaction. The risk factor intersects the transaction with an associated fraud rule, which is in turn applied to the transaction. Risk factors can be customized by an issuer using a user interface.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




03/09/2021